DETAILED ACTION
Introduction
This office action is in response to applicant’s amendment request for continued examination filed 2/24/2022. Claims 1-7, 12-14, 16-17, 21, 22, 24-29 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 2/24/22, with respect to the rejection(s) of claim(s) 1-7, 12-14, 16-17, 21, 22, 24-28 under 35 USC 103 have 
Allowable Subject Matter
Claims 1-7, 12-14, 16-17, 21, 22, 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Sharifi et al. (Sharifi, US 2018/0039608), Lau et al. (Lau, US 2014/0317495), Anderson (US 5,678,053), Allen et al (U.S. PG Publication: 2017/0346938), Goldwasser (U.S. Patent: 4,891,786), Li et al. (US 2019/0205372), Assadollahi (US 2011/0197128, US 2007/0074131) and Chen (US 2020/0410167). 
Sharifi teaches a language model that identifies errors, multiple types of errors, in a communication. 
Anderson (also, see PTO-892, Roche et al.) teaches a language model that is used to determine the particular type of error as claimed by the applicant. 
Lau teaches determining, by the processor and based on the edit command character, two or more locations that have a potential error in the first 
Chen teaches a edit command that would insert a missing word in a location that could be grammatically correct without inserting the missing word and when inserting the missing word.
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A method comprising:
receiving, by a processor, a first communication sent from a first communication device by a first user;
forwarding, by the processor, the first communication to one or more other communication devices associated with one or more other users;
receiving, by the processor, a second communication sent from the first communication device by the first user, wherein the second communication includes an edit command character configured to correct an error in the first communication, wherein the error is a missing word located between two adjacent sequential words in the first communication;
determining, by the processor and based on the edit command character, two or more locations that have a potential error in the first communication, wherein each of the two or more locations that have the potential error would be grammatically correct without inserting the missing word and when inserting the missing word;
prompting, by the processor, the first user to select at least one of the two or more locations that have the potential error to correct;
correcting, by the processor and in response to the first user selecting the at least one location to correct, the error by inserting the missing word between the two adjacent sequential words at the selected at least one location in the first communication; and
forwarding, by the processor, a corrected version of the first communication to the one or more other communication devices.”
Independent claims 12 and 28 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-7, 13-14, 16-17, 21, 22, 24-27 and 29 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
3/12/22